PATTERSON, Judge.
The appellant challenges his judgment and sentence for possession of cocaine within 1,000 feet of a school with intent to sell and for possession of marijuana with intent to sell. The appellant’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree with appellate counsel that there are no meritorious grounds for appeal, with the exception of the issue of improperly imposed costs. Therefore, we affirm the appellant’s conviction and sentence and strike the $33 cost/fine imposed without statutory authority and the $2 discretionary cost imposed pursuant to section 943.25(13), Florida Statutes (1993), because it was not announced at sentencing. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
Affirmed in part; costs stricken.
CAMPBELL, A.C.J., and QUINCE, J., concur.